Citation Nr: 1000022	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder including posttraumatic stress disorder 
(PTSD). 

3.  Entitlement to service connection for arthritis of the 
right ankle. 

4.  Entitlement to service connection for arthritis of the 
left ankle. 

5.  Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to June 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  However, the Agency of Original 
Jurisdiction (AOJ) throughout the course of the claim on 
appeal has been the RO in New York, New York. 

The issues of a rating in excess of 10 percent for 
hypothyroidism and for service connection for an acquired 
psychiatric disorder and bilateral ankle arthritis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

There is no credible medical evidence of a current 
respiratory disorder.  


CONCLUSION OF LAW

The criteria for service connection for chronic bronchitis 
are not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303. 3.317 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in August 2004, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has not obtained a 
medical examination; however, medical examination is not 
required if the appellant has not presented a prima facie 
case for the benefit claimed.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curiam).   Thus, the Board finds VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served as an aircraft mechanic in the U.S. Air 
Force with service in Southwest Asia during Operation Desert 
Storm from December 1990 to March 1991.  He retired at the 
rank of Technical Sergeant.  He contends he currently 
experiences chronic bronchitis that first manifested in 
service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  

Subject to various conditions, service connection may be 
granted for a qualifying chronic disability of a veteran who 
served in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, signs or symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper and lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  The illness must 
become manifest during either active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2011.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis. There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  
38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or symptoms 
have been medically attributed to a diagnosed (rather than 
undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 
1998).
 
Service treatment records showed that the Veteran sought 
treatment for nasal congestion and cough on four occasions.  
In January 1985, an examiner noted nasal congestion and sore 
throat but that the Veteran's lungs were clear.  The examiner 
diagnosed an upper respiratory infection and strep 
pharyngitis.  In May 1985, an examiner noted cough and lung 
rhonchi and diagnosed possible bronchitis or pneumonitis.  
The examiner ordered a chest X-ray, but the results are not 
of record.  However, laboratory tests for strep were 
negative.  In October 1985, an examiner noted symptoms of 
nasal congestion and cough but that the Veteran's lungs were 
clear.  A chest X-ray was normal, and the examiner diagnosed 
an upper respiratory infection.  In April 1988, an examiner 
again noted nasal congestion and coughs with rhonchi and 
diagnosed bronchitis and upper respiratory infection.  On 
each occasion, the examiner prescribed medication, and there 
was no follow-up treatment or diagnosis of a chronic 
respiratory disorder.  Medical record reviews performed in 
October 1990 prior to deployment and in March 1991 at the 
conclusion of deployment showed no medical symptoms or care 
was necessary during or immediately after deployment.  In 
April 1993, the Veteran received medical care from a private 
physician while still in service, but the records of care are 
silent for any chronic pulmonary disorders.  The physician 
noted that the Veteran was a tobacco user.  The Veteran 
denied any history of chronic or frequent colds on an August 
1994 retirement medical history examination, and a military 
physician noted no chronic lung or chest disorders on the 
associated physical examination. 

The claims file contains records of private primary care from 
January 1996 through March 2005 from several different 
medical providers.  On one occasion in May 2001, a physician 
noted the Veteran's reports of treatment by another physician 
for bronchitis and ear infections which resolved.  Physicians 
on several occasions advised the Veteran to stop smoking.  
The remaining private records are silent for any chronic 
pulmonary disorders.  A computed tomography study of the 
chest in April 2003 was normal.  The Veteran also received 
intermittent VA outpatient treatment from May 2000 to May 
2007.  These records are silent for any symptoms, diagnoses, 
or treatment of pulmonary disorders.  In a February 2006 
annual examination, a VA nurse practitioner noted that the 
Veteran was successfully treated for sleep apnea.  

In a February 2005 notice of disagreement and in a January 
2006 substantive appeal, the Veteran reported that he 
experienced chronic bronchitis at least annually and that the 
disorder first manifested in service. 

When a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Board has accordingly considered whether the 
Veteran has chronic bronchitis or any other chronic 
respiratory disorder for which service connection is 
warranted, and concludes for the reasons below that he does 
not.

The Board finds service connection is not warranted because 
there is no competent medical evidence of any current chronic 
respiratory disorder, to include bronchitis.  Service and 
post-service treatment records showed episodes diagnosed as 
bronchitis in 1985 and in 1988, and once after service in 
2001.  On each occasion, the infection resolved with 
treatment.  None of the private or VA clinicians diagnosed a 
chronic respiratory disorder or noted chronic respiratory 
symptoms of a possible undiagnosed illness. 

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer, 3 Vet. App. 
223, 225.  This is the essence of the first element of 
service connection, and it is applicable in the present case.

The Board notes the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior 
to adjudication of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  In this case, however, there is no 
medical evidence of bronchitis or any other chronic 
respiratory disorder at any time during the period under 
appellate review.

The Board acknowledges that the Veteran is competent to 
report on his recurrent symptoms and on the occurrence of 
bronchitis in and after service.  The Board considered 
whether the lay evidence constitutes competent and credible 
evidence of diagnosis and etiology in this particular case.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing the symptoms at the time support at 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this 
case, the Veteran is competent to report annual episodes of 
respiratory symptoms but does not have the medical expertise 
to provide a competent diagnosis of a chronic pulmonary 
disorder.  Furthermore, there are no contemporary or 
subsequent diagnoses by a medical professional, so Jandreau 
does not apply.  

The Board considered whether a VA compensation and pension 
examination for respiratory disorders is warranted.  VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold. McLendon, 20 Vet. App. at 83.

Here, there is no medical evidence of a current disability; 
accordingly he has not presented a prima facie case for 
service connection and medical examination is not required at 
this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells, 326 F. 3d. 1381, 1384; Duenas, 
18 Vet. App. 512 (per curiam).  Even the low threshold 
articulated in McLendon for a suggestion of a relationship 
between current symptoms and any aspect of service is not met 
where, as here, there is no diagnosed disorder on which 
service connection can be based.  

The weight of the credible and probative evidence 
demonstrates that the Veteran does not experience a chronic 
respiratory disorder to include bronchitis.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for chronic bronchitis is denied. 
REMAND

Evaluation of Hypothyroidism 

The Veteran's most recent VA examination for hypothyroidism 
was performed in November 2004; in that examination the 
examiner noted "no other associated signs and symptoms of 
hypothyroidism other than cold intolerance and weight gain of 
24 pounds."  Since then, VA and private outpatient mental 
health records show symptoms and diagnoses of depression, 
cardiovascular disease, gastrointestinal disorders, and 
continued gain and loss of weight, several of which may be 
associated with a higher rating for hypothyroidism.  It is 
not clear whether cold intolerance, muscular weakness, 
depression, weight changes, and gastrointestinal distress 
continue to be present and are related to hypothyroidism or 
to other separate disorders.  Therefore, the Board concludes 
that a VA compensation and pension examination to evaluate 
and discriminate among the symptoms is necessary to decide 
the claim.  38 C.F.R. § 3.159 (c). 

Service Connection for Bilateral Ankle Arthritis

Service and private treatment records showed that the Veteran 
was treated for right ankle sprains in June 1985 and August 
1994.  There is no record of injury or treatment for the left 
ankle in service.  However, the Veteran served in the 
Southwest Asia Theater of Operations in 1990-91.  The Veteran 
reported on private medical history questionnaires in April 
1993 and August 1994 that he experienced arthritis and 
swollen and painful joints.  No ankle examinations were 
performed and no diagnoses were noted.  No ankle arthritis or 
other disorders were noted on an August 1994 retirement 
physical examination.  

In March 2000, a VA primary care examiner noted the Veteran 
was making an initial visit to his clinic.  The examiner 
noted the Veteran's reports of multiple joint and muscle 
aches since his service in the Persian Gulf.  The examiner 
prescribed an over-the-counter anti-inflammatory medication 
for arthritis symptoms.  In August 2001, a VA primary care 
clinician noted the Veteran's report of continued joint pain 
with accumulation of fluid in the lower extremities and a 
"nervous" left leg.  In May 2004, a private physician noted 
the Veteran's reports of severe leg pain.  The physician 
attributed the pain to degenerative joint disease.  Although 
there is no record of ankle X-rays or a specific diagnosis of 
arthritis in either ankle, there is competent medical 
evidence of non-specific joint pain and lower leg swelling.  
The Veteran has not been afforded a VA examination of his 
ankles.  The Board refers to the criteria for providing a VA 
examination discussed above and concludes that a VA 
examination is necessary in this case.  There is evidence of 
injury to the right ankle in service and evidence of 
bilateral joint pain following Persian Gulf Service.  As 
there is some lay and medical evidence of persistent symptoms 
of lower leg joint pain and fluid accumulation and lay 
evidence suggesting a relationship to a service injury or to 
Gulf War service, the low threshold for a VA examination of 
the ankles has been met.  

Acquired Psychiatric Disorder

The rating decision on appeal denied service connection for 
PTSD because there is no evidence of PTSD having been 
competently diagnosed by any medical provider.  However, VA 
must consider whether service connection is warranted for 
other disorders in addition to PTSD.  See Clemons, 23 Vet. 
App. 1 (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

In April 2004, the RO received the Veteran's claim for 
service connection for posttraumatic stress disorder (PTSD), 
depression, and anxiety.  The Board acknowledges that in 
correspondence in March 2009 the Veteran specifically 
withdrew his appeal for denial of service connection for 
anxiety and depression but continued his appeal of denial of 
service connection for PTSD.  However, notwithstanding the 
Veteran's desire to distinguish between the possible 
diagnoses and etiology of his various psychiatric disorders, 
the Board concludes that VA is required under Clemons to 
consider whether service connection is warranted for any 
diagnosed psychiatric disability, whether or not specifically 
identified or sought by the appellant.

VA and private treatment records show diagnosed depression 
related to physical disabilities and financial and domestic 
distress, and also mention disturbing thoughts related to 
unspecified events in service.  The Board notes that some 
physical disabilities including coronary artery disease, 
hypertension, and gastroesophageal reflux disease are 
service-connected; entitlement to service connection for a 
psychiatric disorder on the basis of aggravation must 
therefore be considered.  The Veteran should receive a VA 
compensation and pension mental health examination toward 
that end.   

As a preliminary to examination, the Veteran has reported a 
number of specific in-service stressors related to his 
service in Southwest Asia.  The RO has not made a 
determination as to whether the reported stressors meet the 
criteria for submission to the JSRRC for verification.  
Verification of stressor(s) should be performed before any 
further examination to determine current psychiatric 
diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from VAMC Albany 
all records of mental health examination 
and treatment since May 2004, and should 
associate any records received with the 
claims file.

2.  The RO should determine whether the 
Veteran has presented one or more 
verifiable stressors.  If so, the RO 
should submit any verifiable stressors to 
JSRRC for verification.  If not, the RO 
should prepare a memorandum stating the 
criteria for verification by JSRRC are 
not met, and should associate such 
memorandum with the claims file.  

3.  Then, the RO should schedule the 
Veteran for a VA mental health 
examination by a psychiatrist or 
psychologist.  The examiner should review 
the claims file and note review of the 
claims file in the examination report.  
The examiner should provide an evaluation 
of the Veteran's mental health disorders 
and provide an opinion whether any 
diagnosed disorder is at least as likely 
as not (50 percent or greater 
possibility) related to active service or 
any service-connected medical disorders.  
If the examiner determines the Veteran 
has a psychiatric disorder that is 
aggravated, although not directly caused, 
by a service-connected disorder the 
examiner should attempt to quantify the 
degree of additional impairment imposed 
by the service-connected disorder(s) over 
and beyond the natural progress of the 
disorder.  

If the VA examiner diagnoses PTSD, the 
examiner should identify the underlying 
trauma; specifically, whether such 
diagnosis is due to one or more stressors 
verified by the RO.

4.  The RO should also schedule the 
Veteran for an examination for 
hypothyroidism.  The examiner should 
review the claims file and note review of 
the claims file in the examination 
report.  All indicated diagnostics should 
be performed, and the examiner should 
note clinical observations in terms 
conforming to the rating schedule.  The 
examiner should indicate in the 
examination report whether the Veteran 
has symptoms such as cold intolerance, 
muscle weakness, fatigue, weight gain, 
mental disturbance, and depression that 
are related to the thyroid disorder.  

5.  The RO should also schedule the 
Veteran for an orthopedic examination of 
his bilateral ankles.  The examiner 
should review the claims file and note 
review of the claims file in the 
examination report.  The examiner should 
provide a diagnosis of any current ankle 
disorder and should provide an opinion as 
to whether any such diagnosed disorder is 
as likely as not (50 percent or greater 
possibility) related to injury to the 
right ankle in service or is symptomatic 
of a qualifying chronic disability 
associated with Gulf War service.  

6.  The RO should also perform any other 
development action it deems to be 
warranted.

7.  Then, the RO should readjudicate the 
claims for an increased rating for 
hypothyroidism and for service connection 
for an acquired psychiatric disorder, 
including PTSD, and for bilateral ankle 
arthritis.  If any decision remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

By this remand, the Board intimates no opinion as to the 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


